Exhibit 10.78.10 Execution Version FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (this “Amendment”) is made as of December 4, 2012 (the “Effective Date”), by and between HCPI Trust, a Maryland real estate investment trust, HCP Senior Housing Properties Trust, a Delaware statutory trust, HCP SH ELP1 Properties, LLC, a Delaware limited liability company, HCP SH ELP2 Properties, LLC, a Delaware limited liability company, HCP SH ELP3 Properties, LLC, a Delaware limited liability company, HCP SH Lassen House, LLC, a Delaware limited liability company, HCP SH Mountain Laurel, LLC, a Delaware limited liability company, HCP SH Mountain View, LLC, a Delaware limited liability company, HCP SH Oakridge, LLC, a Delaware limited liability company, HCP SH River Valley Landing, LLC, a Delaware limited liability company, and HCP SH Sellwood Landing, LLC, a Delaware limited liability company (as their interests may appear, “Lessor”), and Emeritus Corporation, a Washington corporation (“Lessee”). RECITALS WHEREAS, Lessor and Lessee entered into that certain Master Lease and Security Agreement dated as of October 31, 2012 (the “Original Lease” and, as amended by this Amendment, the “Lease”), with respect to the Leased Property (as defined in the Original Lease). All capitalized terms used and not defined in this Amendment shall have the meanings assigned to them in the Original Lease; WHEREAS, the Original Lease provides (in the definition of “Allocated Initial Investment” in Section 2.1 thereof) that Lessor and Lessee will amend the Original Lease to reflect any agreed-upon revisions of the Allocated Initial Investments for any Facilities (as set forth in Exhibit A-1, Exhibit A-2 and/or Exhibit A-3 of the Original Lease), and Lessor and Lessee have agreed upon revisions of the Allocated Initial Investments for certain Facilities; WHEREAS, the Original Lease provides (in Section 45.1.20.3 thereof) that Lessor and Lessee may amend the Original Lease to reflect the acquisition by Lessor of the fee or leasehold interest in any additional facilities pursuant to the Purchase Agreement, and Lessor has acquired as of the date hereof the fee interest in one of such facilities, i.e., the facility described as a “Pool 2 Potential Facility” in Exhibit A-2 of the Original Lease and commonly known as Cordova Estates (the “Cordova Estates Property”); WHEREAS, the Original Lease provides (in Section 45.1.20.5 thereof) that Lessor and Lessee will amend the Original Lease to reflect any agreed-upon revisions of the legal descriptions for any Facilities (as set forth in Exhibit A-1, Exhibit A-2 and/or Exhibit A-3 of the Original Lease), and Lessor and Lessee have agreed upon revisions of the legal descriptions for certain Facilities; and WHEREAS, Lessor and Lessee desire to amend the Original Lease (among other things) in order to effectuate the foregoing matters, all as more particularly set forth herein. 1 AMENDMENT NOW THEREFORE, in consideration of the foregoing and the terms, covenants and conditions contained in this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party hereto, the parties hereby agree as follows: 1. Amendments. (a) Exhibit A-1, Exhibit A-2 and Exhibit A-3 of the Original Lease are hereby replaced in their entirety by Exhibit A-1, Exhibit A-2 and Exhibit A-3, respectively, attached hereto and by this reference made a part hereof. (b) For avoidance of doubt, the Cordova Estates Property is hereby deemed to be a “Facility” and a “Pool 2 Facility”, and included in the “Leased Property”, for all purposes of the Lease, effective as of the date hereof. (c) Notwithstanding any provisions of Section 3.1 of the Original Lease to the contrary, the Minimum Rent allocable or attributable to the Cordova Estates Property (i) shall be payable for the period commencing on the date hereof and continuing through the Term, (ii) shall be pro rated for the period commencing on the date hereof and ending on December 31, 2012, and (iii) shall be payable for the period described in clause (ii) above on the date hereof. (d) The definition of the term “Annual Minimum Capital Project Amount” set forth in Section 2.1 of the Original Lease is hereby amended to add “and the Other Purchase Agreement Facilities” after “all of the Facilities” in each of the first and second sentences of such definition. (e) The definition of the term “Non-Stable Facility” set forth in Section 2.1 of the Original Lease is hereby amended and restated in its entirety to read as follows: Non-Stable Facility: Any Facility described as “Non-Stable” on Exhibit A-1, Exhibit A-2 or Exhibit A-3, as applicable, under the heading “Stable/Non-Stable”. 2. Representations and Warranties of Lessee. As of the date hereof, Lessee represents and warrants to Lessor as follows: (a) Lessee is duly organized and validly existing under the laws of its state of organization/formation, is qualified to do business and in good standing in the State and has full power, authority and legal right to execute and deliver this Amendment and to perform and observe the provisions of this Amendment to be observed and/or performed by Lessee. (b) This Amendment has been duly authorized, executed and delivered by Lessee, and constitutes and will constitute the valid and binding obligations of Lessee enforceable against Lessee in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency and creditors rights, laws and general principles of equity. 2 (c) Lessee is solvent, has timely and accurately filed all tax returns and extensions required to be filed by Lessee, and is not in default in the payment of any material taxes levied or assessed against Lessee or any of its material assets, and is not subject to any judgment, order, decree, rule or regulation of any Governmental Authority having jurisdiction over the Leased Property or Lessee which would, in the aggregate, materially and adversely affect Lessee’s condition, financial or otherwise, or Lessee’s prospects or the Leased Property. (d) Except for the Required Governmental Approvals to use and operate each Facility for its Primary Intended Use, no other material consent, approval or other authorization of, or registration, declaration or filing with, any Governmental Authority is required for the due execution and delivery of this Amendment, or for the performance by or the validity or enforceability of this Amendment against Lessee. (e) Subject to Lessee’s receipt of the Required Governmental Approvals, the execution and delivery of this Amendment and compliance with the provisions hereof will not result in (i) a material breach or violation of (A) any Legal Requirement applicable to Lessee or any Facility now in effect; (B) the organizational or charter documents of Lessee; (C) any judgment, order or decree of any Governmental Authority binding upon Lessee; or (D) any agreement or instrument to which Lessee is a counterparty or by which it is bound; or (ii) the acceleration of any material obligation of Lessee. (f) As of the date hereof, all Required Governmental Approvals with respect to the Cordova Estates Property have been obtained by Lessee. (g) Lessee is in compliance with the requirements of the Orders. Neither Lessee nor any Lessee Party (A) is listed on the Specially Designated Nationals and Blocked Person List maintained by OFAC pursuant to the Order and/or on any other Lists; (B) is a Person (as defined in the Order) who has been determined by competent authority to be subject to the prohibitions contained in the Orders; or (C) is owned or controlled by (including without limitation by virtue of such Person being a director or owning direct voting shares or interests), or acts for or on behalf of, any person on the Lists or any other person who has been determined by competent authority to be subject to the prohibitions contained in the Orders. 3. Representations and Warranties of Lessor. As of the date hereof, Lessor represents and warrants to Lessee as follows: (a) Lessor is duly organized, validly existing and in good standing under the laws of its state of organization/formation, is qualified to do business and in good standing in the State (to the extent Lessor is required to be so by applicable Legal Requirements) and has full power, authority and legal right to execute and deliver this Amendment and to perform and observe the provisions of this Amendment to be observed and/or performed by Lessor. (b) This Amendment has been duly authorized, executed and delivered by Lessor, and constitutes and will constitute the valid and binding obligations of Lessor enforceable against Lessor in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency and creditors rights, laws and general principles of equity. 3 (c) Lessor is solvent, has timely and accurately filed all tax returns and extensions required to be filed by Lessor, and is not in default in the payment of any material taxes levied or assessed against Lessor or any of its material assets, and is not subject to any judgment, order, decree, rule or regulation of any Governmental Authority having jurisdiction over the Leased Property or Lessor which would, in the aggregate, otherwise materially and adversely affect Lessor’s condition, financial or otherwise, or Lessor’s prospects or the Leased Property. (d) No material consent, approval or other authorization of, or registration, declaration or filing with, any Governmental Authority is required for the due execution and delivery of this Amendment, or for the performance by or the validity or enforceability of this Amendment against Lessor. (e) The execution and delivery of this Amendment and compliance with the provisions hereof will not result in (i) a material breach or violation of (A) any Legal Requirements applicable to Lessor now in effect; (B) the organizational or charter documents of Lessor; (C) any judgment, order or decree of any Governmental Authority binding upon Lessor; or (D) any material agreement or instrument to which Lessor is a counterparty or by which it is bound; or (ii) the acceleration of any material obligation of Lessor. (f) Lessor is in compliance with the requirements of the Orders. Neither Lessor nor any of its Affiliates (A) is listed on the Specially Designated Nationals and Blocked Person List maintained by OFAC pursuant to the Order and/or on any other Lists; (B) is a Person (as defined in the Order) who has been determined by competent authority to be subject to the prohibitions contained in the Orders; or (C) is owned or controlled by (including without limitation by virtue of such Person being a director or owning voting shares or interests), or acts for or on behalf of, any person on the Lists or any other person who has been determined by competent authority to be subject to the prohibitions contained in the Orders. 4. Miscellaneous. (a) Ratification and Confirmation of Lease. This Amendment shall be deemed incorporated into the Original Lease and shall be construed and interpreted as though fully set forth therein. As amended by this Amendment, the terms and provisions of the Lease are hereby ratified and confirmed in all respects. (b) Reaffirmation of Lease and Treatment Thereof. Lessor and Lessee hereby acknowledge, agree and reaffirm that (i) except as otherwise expressly provided in the Lease (as hereby amended) to the contrary and for the limited purposes so provided, the Lease (as hereby amended) is and the parties intend the same for all purposes to be treated as a single, integrated and indivisible agreement and economic unit, and (ii) except as otherwise required by Legal Requirements or any accounting rules or regulations, the Lease (as hereby amended) shall be treated as an operating lease for all purposes and not as a synthetic lease, financing lease or loan, and Lessor shall be entitled to all the benefits of ownership of the Leased Property (including the Cordova Estates Property), including depreciation for all federal, state and local tax purposes. 4 (c) Conflicts. In the event of any conflict between the provisions of this Amendment and those of the Original Lease, the provisions of this Amendment shall control. (d) Counterparts; Electronically Submitted Signatures. This Amendment may be executed in any number of counterparts, each of which shall be a valid and binding original, but all of which together shall constitute one and the same instrument. Signatures transmitted via facsimile or other electronic means (including emailed pdf files) may be used in place of original signatures on this Amendment, and Lessor and Lessee both intend to be bound by such signatures transmitted via facsimile or other electronic means. (e) Severability. If any term or provision of this Amendment or any application thereof shall be held invalid or unenforceable, the remainder of this Amendment and any other application of such term or provision shall not be affected thereby. [Signature Pages Follow] 5 IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and attested by their respective officers thereunto duly authorized. LESSEE: EMERITUS CORPORATION, a Washington corporation By: /s/ Eric Mendelsohn Name: Eric Mendelsohn Title: SVP Corporate Development [Signature pages continue on next page] LESSOR: HCPI TRUST, a Maryland real estate investment trust, HCP SH ELP1 PROPERTIES, LLC, a Delaware limited liability company, HCP SH ELP2 PROPERTIES, LLC, a Delaware limited liability company, HCP SH ELP3 PROPERTIES, LLC, a Delaware limited liability company, HCP SH LASSEN HOUSE, LLC, a Delaware limited liability company, HCP SH MOUNTAIN LAUREL, LLC, a Delaware limited liability company, HCP SH MOUNTAIN VIEW, LLC, a Delaware limited liability company, HCP SH OAKRIDGE, LLC, a Delaware limited liability company, HCP SH RIVER VALLEY LANDING, LLC, a Delaware limited liability company, and HCP SH SELLWOOD LANDING, LLC, a Delaware limited liability company By: /s/ Kendall K. Young Name: Kendall K. Young Title: Executive Vice President HCP SENIOR HOUSING PROPERTIES TRUST, a Delaware statutory trust By: HCP Senior Housing Properties, LLC, its Managing Trustee By: /s/ Kendall K. Young Name: Kendall K. Young Title: Executive Vice President Signature Page to First Amendment to Master Lease and Security Agreement EXHIBIT A-1 (List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated Initial Investment) [See attached.] Exhibit A-1 EXHIBIT A-1 (List of Pool 1 Facilities, Facility Description and Primary Intended Use, Fixed and Extended Terms, and Initial Annual Allocated Minimum Rent and Allocated Initial Investment) Stable LeaseTerm InitialAnnual Allocated Minimum Allocated Initial ID# Facility Name Address City State Lessor Total Units /Non- Stable PrimaryIntendedUse Initial* 1st Extension 2nd Extension Rent(in $MM) Investment (in$MM) Lease Pool 1 Facilities Azalea Gardens 100 Azalea Dr Oxford MS HCP SH ELP1 Properties, LLC 80 [ ***] 80-unit assisted living care and such other uses necessary or incidental to such use 16 Years 10 Years 7 Years [
